                                  Case 1:21-mj-00406-RMM Document 5 Filed 05/03/21 Page 1 of 1
AO 442 (Rev. ll/ll)       Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                            for the

                                                                   District of Columbia

                      United States of America
                                       v.
                                                                              ~ Case:' :21-mj-Q0406
                              Elijah Yazdani                                  ) Assigned To: Meriweather, Hob:in M.
                                                                              ) Assign. Date : 4/2812021
                                                                              ) Description: COMPLAINT WI ARREST WARRANT
                                                                              )
                                   Defendant


                                                                ARREST WARRANT
 To:         Any authorized law enforcement officer

             YOU ARE COMMANDED                       to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)                                                        Eli j ah Yazdani
 who is accused of an offense or violation based on the following document filed with the court:

 o     Indictment                o    Superseding Indictment          o Information         o   Superseding Information               ]!I Complaint

 o     Probation Violation Petition                  o   Supervised Release Violation Petition         o Violation       Notice       0 Order of the Court

 This offense is briefly described as follows:

   18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
  Authority;
  18 U.S.C. § 1752(a)(2) - Knowingly Engage in Disorderly or Disruptive Conduct in any Restricted Building or Grounds;
   40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
   40 U.S.C. § 5104(e)(2)(G) - Obstruct, or Impede Passage Through or within, the Capitol Building.
                                                                                                                           2021.04.28
                                                                                                --p _,_.qw~                15:10:09 -04'00'
  Date:             04/28/2021
                                                                                                           Issuing officer's signature


  City and state:                           Washin   on D.C.
                                                                                                             Printed name and title


                                                                            Return

              This warrant was received on            (date)   O~/:J.811.0J..(        ,and the person was arrested on        (date)      tJS,I03/J. 0J.!
  at   (city and state)          L 0 _j fA I) ( 0 h" 0
  Date:        DS/03,U.O;l(                                                                                 ~---
                                                                                                           A;r:esttngOjJiCer's signature


                                                                                        G-r~ Meet                  I   FBI
                                                                                                              Prinfed name and title
                                                                                                                                      SDec..i«(
                                                                                                                                       I
                                                                                                                                                      1IJetd-
